    Case 3:18-cv-01674-WGY Document 14 Filed 03/13/19 Page 1 of 1



                 UNITED STATES DISTRICT COURT
               DISTRICT OF PUERTO RICO (SAN JUAN)



                                                         Civil Action
                                                         No: 3:18-1674-WGY

              GASTRONOMICAL WORKERS UNION et al
                          Plaintiff

                                 v.

                         HOTEL MELIA, INC.
                             Defendant



                            JUDGMENT


     Having considered the Stipulation of Dismissal (d.e. 12) filed on
February 20, 2018, which is ADOPTED, JUDGMENT is hereby entered
DISMISSING the action WITH PREJUDICE.
     SO ORDERED AND ADJUDGED.
     At Boston, Massachusetts, on March 13, 2019.




                                            /s/ William G. Young
                                           United States District Judge
